Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía,
a la cual se unen el Juez Presidente Señor Andréu García y el Juez Asociado Señor Alonso Alonso.
f — 1
El 23 de diciembre de 1983, Santurce Cangrejeros, Inc. y Paisajes del Este, Inc. sortearon, entre los asistentes al juego de béisbol celebrado en el Estadio Juan Ramón Lo-ubriel, Bayamón, un solar de más de una cuerda. Flecha Tolentino resultó agraciado.
El 2 de julio de 1985 Flecha Tolentino y su esposa Aurea E. Pérez, por sí y ex reí. su sociedad legal de gananciales, *853los demandaron por incumplimiento de contrato y daños y perjuicios. El 30 de diciembre de 1986 —notificada el 5 de enero de 1987— el Tribunal Superior, Sala de San Juan (Hon. Melvin A. Padilla Feliciano, Juez), dictó la sentencia siguiente:
La codemandada, Santurce Cangrejeros, Inc., acepta entre-gar y la demandante aceptar, el solar objeto del litigio en el término de siete (7) meses a partir del día de la vista. Esta misma codemandada acepta pagar los gastos legales que con-lleve el traspaso del solar a nombre de la parte demandante. Acuerdan las partes que de no poder entregar el solar [sic] la codemandada en el término acordado, se pagará a la deman-dante el valor del mismo, estimado en cincuenta mil dólares ($50,000.00). Santurce Cangrejeros, Inc. consignará la suma de $75.00 en pago de la comparecencia de tres testigos, a razón de $25.00 para cada uno, por la comparecencia a un señalamiento anterior.
Las partes acordaron que el Tribunal fije los honorarios de abogado. La parte demandante pidió que se tome en considera-ción que el sorteo que motivó el pleito se celebró hace tres (3) años y su cliente aún no ha recibido su premio — el solar. La codemandada Santurce Cangrejeros Inc., pidió se tome en con-sideración que siempre le ha expresado a la demandante que ha de cumplir con su ofrecimiento del sorteo. De igual forma la codemandada expresó que el incumplimiento hasta esta fecha se debe a causas fuera de su control, por cuanto, el terreno donde ubica el solar es motivo de otro pleito, que ha ocasionado que no se libere para poder cumplir a pesar de que la deuda que se reclama en ese otro pleito está paga.
El Tribunal, consideradas las razones de ambas partes, fija los honorarios en $200.00. Se aprueba la estipulación y se dicta sentencia en conformidad con sus términos. Se desestima la demanda con perjuicio en cuanto a la codemandada Paisajes del Este, Inc. (Énfasis suplido.) Apéndice, Exhibit VIII, págs. 1-2.
Transcurrió el tiempo y la sentencia no fue satisfecha. El 30 de enero de 1990, a solicitud de Flecha Tolentino, se embargó el dinero recaudado de la venta de boletos del último juego de la serie final, en el cual participó el equipo de Santurce Cangrejeros, como novena local, en la tempo-rada de béisbol 1990-1991. No obstante, subsiguiente-mente, previa vista evidenciaría, el tribunal (Hon. Carmen *854Celinda Ríos, Juez) lo anuló a base del reclamo de la inter-ventora Promociones Cangrejeras, Inc. en cuanto a que el dinero le pertenecía.
Revisamos a petición de Flecha Tolentino.(1)
HH í — i
Sabido es que, en la compraventa, uno de los contratan-tes se obliga a la entrega de la cosa determinada y el otro a pagar un precio cierto en dinero o signo que lo represente. Art. 1340 del Código Civil, 31 L.P.R.A. see. 3741. El requi-sito de precio cierto no conlleva la determinación de la can-tidad en el momento de la celebración del contrato; se sa-tisface siempre que no sea necesario un acuerdo posterior para fijarlo. L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 6ta ed., Madrid, Ed. Tecnos, 1989, Vol. II, pág. 287.
Un examen de las cláusulas de los contratos entre San-turce Cangrejeros, Inc. y Promociones Cangrejeras, Inc. re-vela que la intención fue celebrar una compraventa. Como correctamente señaló el ilustrado tribunal de instancia, mediante las Cláusulas Núm. 3 de ambos contratos, San-turce Cangrejeros, Inc. confirió a Promociones Cangreje-ras, Inc. el “derecho de mercadeo y venta de la boletería” durante las temporadas de los años 1989-1990 y 1990-1991. Apéndice, Exhibit III, pág. 1. En virtud de la Cláusula Núm. 9, Promociones Cangrejeras, Inc. adquirió el derecho de explotar las trasmisiones de radio y televi-sión, vallas, venta de souvenirs y la cantina. Aunque no se determinó el precio cuantitativamente, se cumplió con el requisito de precio cierto. El precio que ha de ser pagado *855por Promociones Cangrejeras, Inc. se puede calcular a base de los pagos periódicos que ésta debe hacer a Santurce (Cláusulas Núm. 24 de los contratos); no requiere un acuerdo posterior de las partes ni se deja al arbitrio de una de éstas. No se cometió el error señalado.
HH HH t — I
Ahora bien, el Art. 1243 del Código Civil, 31 L.P.R.A. see. 3492, dispone que los contratos celebrados en fraude de acreedores son rescindibles cuando éstos no puedan co-brar de otro modo lo que se les deba. El Art. 1249 del mismo cuerpo legal establece que se presumen en fraude de acreedores “las enajenaciones a título oneroso hechas por aquellas personas contra las cuales se hubiese pronun-ciado antes sentencia condenatoria en cualquier instancia o expedido mandamiento de embargo de bienes”. 31 L.P.R.A. see. 3498.
La presunción consignada en el precepto precitado ad-mite prueba en contrario. Ésta no constituye el único mé-todo de probar el fraude; es independiente y puede demos-trarse por otros medios. De Jesús Díaz v. Carrero, 112 D.P.R. 631, 636-637 (1982). Corresponde al juzgador, una vez probado el hecho base, ejercer su discernimiento recto al considerar indicios de fraude tales como: (1) festinación en la enajenación; (2) insolvencia del deudor; (3) relaciones de parentesco, intimidad o confianza con el adquirente y (4) el estado de los negocios del dueño transmitente y de las reclamaciones judiciales pendientes contra él. De Jesús Díaz v. Carrero, supra, pág. 637.
Como forma de ineficacia contractual, la rescisión se distingue de la nulidad y anulabilidad por presuponer un contrato inicialmente válido. A tal efecto el Art. 1242 del Código Civil, 31 L.P.R.A. see. 3491, señala que serán res-cindibles —en los casos establecidos por ley— los contratos “válidamente celebrados”. D. Espín Cánovas, Manual de *856Derecho Civil Español, 6ta ed. rev., Madrid, Ed. Rev. Der. Privado, 1983, Vol. III, pág. 472. Véase De Jesús Díaz v. Carrero, supra, págs. 641-642.
Como remedio, la rescisión se caracteriza por ser una medida excepcional y subsidiaria; sólo procede en los casos visualizados en la ley y cuando el “perjudicado carezca de todo otro recurso legal para obtener la reparación del perjuicio”. Art. 1246 del Código Civil, 31 L.P.R.A. sec. 3495. Véanse: De Jesús Díaz v. Carrero, supra, pág. 638. Diez-Picazo y Gullón, op. cit., pág. 120; Art. 1242 del Código Civil, supra.
La legitimación activa en la acción de rescisión por fraude de acreedores o pauliana pertenece al acreedor de-fraudado y a sus sucesores. La acción se dirige contra el adquirente y el deudor. J. Castán Tobeñas, Derecho Civil español común y foral, 15ta ed., Madrid, Ed. Reus, 1988, pág. 299. Consiste primordialmente en obligar al adqui-rente a devolver con sus frutos lo recibido en virtud del contrato rescindido y, al deudor, a devolver el precio con sus intereses. Art. 1247 del Código Civil, 31 L.P.R.A. sec. 3496. Además, si el adquirente ha procedido de mala fe (esto es, conociendo del fraude) o no puede devolver las cosas enajenadas, queda obligado a indemnizar al acreedor por los daños y perjuicios causados debido a la enajenación. Arts. 1247 y 1250 del Código Civil, 31 L.P.R.A. sees. 3496 y 3499; Castán Tobeñas, op. cit., pág. 299; Diez-Picazo, op. cit., pág 235; Espín Cánovas, op. cit., pág. 475.(2)
*857IV
La prueba desfilada revela que en el caso de autos están presentes todos los elementos necesarios para rescindir el contrato entre la demandada Santurce Cangrejeros, Inc. y la interventora Promociones Cangrejeras, Inc. Como expu-simos, originalmente se dictó sentencia contra Santurce Cangrejeros el 30 de diciembre de 1986; el contrato impli-cado se celebró el 14 de marzo de 1989, esto es, más de dos (2) años después. Como los contratos comprenden virtual-mente todas la fuentes de ingreso de la demandada San-turce Cangrejeros, Inc., la rescisión es el único remedio disponible a los demandantes Flecha Tolentino.(3)
El fraude quedó ampliamente probado. Es claro que cuando Santurce Cangrejeros, Inc., vendió a Promociones Cangrejeras, Inc., los renglones económicos más lucrativos —por no decir únicos— que genera su franquicia, tales como boletos, explotación de la cantina y “souvenirs”, va-llas, radio transmisión de telemaratón (espacios y anun-cios), existía la sentencia por estipulación a favor de Flecha Tolentino. Para cualquier persona era evidente que la ena-jenación de esos renglones le dejaba huérfano, como acree-dor, del poder ejecutar su sentencia. No se trata de unos renglones aislados, sino sus mayores fuentes de ingresos.
Procede la sentencia mayoritaria para revocar la reso-lución que anuló el embargo. Coincidimos también, como alternativa a la rescisión total, que nada obsta para que una vez devuelto el mandato, en el término de quince (15) días, Promociones Cangrejeras, Inc. consigne la suma em-bargada, más intereses al tipo legal correspondiente.

 Ante nos plantea que erró el tribunal de instancia debido a que: (1) contrario a lo determinado, los contratos entre la demandada Santurce Cangrejeros, Inc. y la interventora Promociones Cangrejeras, Inc. (uno de 14 de marzo de 1989 y el otro de 14 de marzo de 1990) son de servicios y no de compraventa; (2) aún siendo de com-praventa, dichos contratos son en fraude de los acreedores o simulados. La interven-tora Promociones Cangrejeras, Inc. sostiene que adquirió válidamente de Santurce Cangrejeros, Inc. los activos o renglones que se enumeran en los contratos.


 Aclaramos, no obstante, que en atención a la naturaleza subsidiaria de la acción rescisoria, la doctrina y la jurisprudencia del Tribunal Supremo de España admiten la rescisión parcial que ha de detenerse cuando quedan satisfechos los de-rechos del acreedor perjudicado, ya sea mediante la devolución de bienes suficientes al patrimonio del deudor enajenante donde el acreedor defraudado ha de perseguir-los o porque el adquirente ha optado por hacerlo directamente. Véase Sentencia de 14 de junio de 1958, citada en Bonet Ramón, op. cit., pág. 1018; J. Castán Tobeñas, Derecho Civil español común y foral, 15ta ed., Madrid, Ed. Reus, 1988, pág. 300; L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 6ta ed., Madrid, Ed. Tecnos, 1989, Vol. II, pág. 300.


 El propio testimonio del Presidente del equipo de Santurce, Ledo. Reinaldo Paniagua Diez, avala esta conclusión.